Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SLESAZECK et al (Pub. No.:  US 2017/0162250) 
3. 	Regarding independent claim 18, SLEAZECK et al teaches providing a memory cell (Fig. 3a, #30) including a multi-gate ferroelectric gate Field Effect Transistor (FeFET) (Fig. 3a, #300) having a source (Fig. 3a, #102), a drain (Fig. 3a, #102) and a gate (Fig. 3a, #106); applying a first predetermined signal (Fig. 3a, #106, Fig. 6a, Write,’10’, Vpp) to the gate (Fig. 3a, #106) to write a first data value (Fig. 6a, Write ‘10’) to a first bit of the memory cell (Fig. 3a, #30); applying a second predetermined signal (Fig. 3a, #106, Fig. 6a, Write, ‘10’, -VE) to the gate to write the first data value (Fig. 6a, Write ‘10’) to a second bit of the memory cell (Fig. 3a, #30).  
4. 	Regarding claim 19, SLEAZECK et al teaches applying a third predetermined signal to the gate (Fig. 3a, #106); determining a signal (Fig. 6a, Read, VD,r and 0V) Fig. 3a, #102) and drain(Fig. 3a, #102); and reading the first and second bits (Fig. 6a, one of four status of two bits of Fig. 3a #303 and #304) based on the determined signal (Fig. 6a).  
5. 	Regarding claim 20, SLEAZECK et al teaches applying a negative of the first predetermined signal (Fig. 3a, #106, Fig. 6a, Write,’00’, -VEE) to the gate to write a second data value (Fig. 3a, #106, Fig. 6a, Write,’00’)  to the first bit of the memory cell (Fig. 3a, #30); applying a negative of the second predetermined signal (Fig. 3a, #106, Fig. 6a, Write, ‘10’, -VEE) to the gate to write the second data value (Fig. 6a, Write ‘00’) to the second bit of the memory cell (Fig. 3a, #30).  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 6, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by SLESAZECK et al (Pub. No.:  US 2017/0162250) in view of MORRIS et al (Pub. No.:  US 2018/0122478).


Regarding independent claim 1, SLESAZECK et al teaches a memory device (Fig. 3a as an example, paragraph [0002]-[0003]) including a plurality of memory cells (Fig. 3a as an example, paragraph [0002]-[0003]), each memory cell (Fig. 3a, #30) comprising: a ferroelectric gate Field Effect Transistor (FeFET) (Fig. 3a, #300) comprising: a first source/drain terminal (Fig. 3a, #102) ; and a gate (Fig. 3a, #106) including a plurality of ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) configured such that each of the ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) has a respective unique switching E-field (Fig. 3a, paragraph [0052], [0053], lines 9-18, Fig. 6a, paragraph [0071], the memory value would change based on different switching voltage).  
SLESAZECK et al is silent with respect to a multi-gate ferroelectric gate Field Effect Transistor (FeFET) with a second source/drain terminal (Fig. 1, source/drain of MN_WAX)
MORRIS et al teaches a multi-gate ferroelectric gate Field Effect Transistor (FeFET) (see Fig. 1) with a second source/drain terminal (Fig. 1, source/drain of MN_WAX) (Fig. 1, where the source/drain of MN_WAX)
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of MORRIS et al to the teaching of SLESAZECK et al such that a multi-layers ferroelectric memory cell would store multi-data in each cell. 

9. 	Regarding claim 2, SLESAZECK et al each of the ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) has a different surface area (see Fig. 3a, #303 and #304 has different surface area).  
Regarding claim 3, SLESAZECK et al teaches each of the ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) has a different dielectric constant (Fig. 3a, paragraph [0052], [0053]).  
11. 	Regarding claim 4, SLESAZECK et al teaches the ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) are in a stacked arrangement (see Fig. 3a).  
12. 	Regarding claim 5, SLESAZECK et al teaches a conductive buffer layer (Fig. 3a, #307) or a nonconductive layer situated between adjacent ones of the ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1).  
13. 	Regarding claim 6, SLESAZECK et al teaches the ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) are electrically connected in series (see Fig. 3a).  
14. 	Regarding claim 7, SLESAZECK et al teaches the plurality of ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) comprises N ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1), where N is a positive integer (Fig. 3a, #303, #304, there are two layers), and wherein the FeFET has 2N threshold voltage (Vt) levels (Fig. 6a, four data level 00, 01, 10, 11).  
15. 	Regarding claim 8,  the plurality of ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) includes a back end of the line (BEOL) ferroelectric gate structure (see Fig. 5), and wherein the memory device (Fig. 3a) further comprises: 24Attorney Docket No. 17829.0157USU1-P20193772US00 a substrate (Fig. 3a, #101) defining first and second source/drain regions (Fig. 3a, #102) having a first doping type (Fig. 3a, #102), and a channel region (Fig. 3a, the space between #102) having a second doping (see Fig. 3a) type opposite the first Fig. 3a, #102) situated between the first and second source/drain regions (Fig. 3a); and a gate metal layer (Fig. 3a, #106) arranged over the substrate (Fig. 3a, #101) laterally between the first and second source/drain regions (Fig. 3a, #102); a non-ferroelectric gate oxide (Fig. 3a, #307) positioned between the gate metal layer (Fig. 3a, #106) and the substrate (Fig. 3a, #101); and a via electrically coupling the gate metal layer (Fig. 3a, #106) to a first end of the BEOL ferroelectric gate structure (see Fig. 5).  
16. 	Regarding claim 9, SLESAZECK et al teaches a conductive gate terminal (Fig. 3a, #106) connected to a second end of the BEOL ferroelectric gate structure (see Fig. 5).  


17. 	Regarding independent claim 10, SLESAZECK et al teaches a memory device (Fig. 3a as an example, paragraph [0002]-[0003]), comprising: multi-bit memory cells (Fig. 3a, #30, paragraph [0002]) and wherein each of the multi-bit memory cells (Fig. 3a, #30, paragraph [0002]) includes, and a gate comprising N ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) (N is a positive integer greater than 1), the N ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) configured such that the FeFET has 2N threshold voltage (Vt) levels (Fig. 6a, four data level 00, 01, 10, 11).  
SLESAZECK et al is silent with respect to an array of arranged in rows  and columns, each of the rows having a corresponding word line, each of the columns having a corresponding source bit line, a corresponding read bit line, and a corresponding write 

MORRIS et al teaches an array of arranged in rows (Fig. 1, along with WWL direction) and columns (Fig. 1, along with WBL direction for example #100 showed one cell as an example, the memory must have array of arranged in rows (Fig. 1, along with WWL direction) and columns since there are RBL WBL and WWL), each of the rows (Fig. 1, along with WWL direction) having a corresponding word line (Fig. 1, WWL for example), each of the columns (Fig. 1, along with ground direction) having a corresponding source bit line (Fig. 1, ground on drain/source of #101), a corresponding read bit line (Fig. 1, #100, RBL), and a corresponding write bit line (Fig. 1, #100, WBL); a plurality of access transistors (Fig. 1, MN_WAX), each having a first source/drain terminal (Fig. 3a, #102) connected to a respective one of the cells, a second source/drain terminal (Fig. 1, source/drain of MN_WAX) connected to the write bit line (Fig. 1, #100, WBL) of the corresponding column (Fig. 1, along with WBL direction), and a gate terminal (Fig. 1, WWL, gate of MN_WAX) connected to the word line (Fig. 1, WWL for example) of a corresponding row (Fig. 1, along with WWL direction); a ferroelectric Field Effect Transistor (FeFET) (Fig. 3a, #300) having a first source/drain terminal (Fig. 3a, #102) coupled to the source bit line (Fig. 1, ground on drain/source of #101) of the corresponding column, a second source/drain terminal (Fig. 1, source/drain of MN_WAX) coupled to the read bit line (Fig. 1, #100, RBL) of the corresponding column (Fig. 1, along with RBL direction).

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of MORRIS et al to the teaching of SLESAZECK et al such that a multi-layers ferroelectric memory cell would store multi-data in each cell.

18. 	Regarding claim 11,  SLESAZECK et al teaches the N ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) each has a respective unique switching E-field (Fig. 3a, paragraph [0052], [0053], lines 9-18, Fig. 6a, paragraph [0071], the memory value would change based on different switching voltage).  
19. 	Regarding claim 12, SLESAZECK et al teaches the first source/drain terminal (Fig. 3a, #102) of each of the access transistors (Fig. 1, MN_WAX) is connected to the gate terminal (Fig. 3a, #106) of the FeFET (Fig. 3a, #300) of the respective one of the multi-bit memory cells (Fig. 3a, #30, paragraph [0002]).  
20. 	Regarding claim 13, SLESAZECK et al teaches each of the ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) has a different dielectric constant (Fig. 3a, paragraph [0052], [0053]).  
21. 	Regarding claim 14, SLESAZECK et al teaches the ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1) are in a stacked arrangement (see Fig. 3a).  
Regarding claim 15, SLESAZECK et al teaches each of the multi-bit memory cells (Fig. 3a, #30, paragraph [0002]) is configured to store lOg2(2N) data bits (see Fig. 6, two layers has 4 bits).  
23. 	Regarding claim 16, SLESAZECK et al teaches N=2 (Fig. 3a, where each layer stores one bit), wherein each of the multi- bit memory cells (Fig. 3a, #300) includes first and second ferroelectric layers (Fig. 3a, #303, #304 for example, paragraph [0052], line 1), and wherein each of the multi-bit memory cells (Fig. 3a, #30, paragraph [0002]) is configured to store two data bits (see Fig. 6).  
24. 	Regarding 17, SLESAZECK et al teaches two layers with two data bits (see Fig. 6).
SLESAZECK et al is silent with N=4, wherein each of the multi- bit memory cells includes first, second, third and fourth ferroelectric layers, and wherein each of the multi-bit memory cells is configured to store three data bits.  
However it would have been obvious for ordinary skill in the art to recognize that the ferroelectric layers can be as for 4 or more layers for three or N data bits, since more data bits in each cell would save space for memory array. 


Conclusion

25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Morris et al (Pub. No.:  US 2019/0273087), RABKIN (Pub. No.:  US 2020/0203381 A1).

		RABKIN (Pub. No.:  US 2020/0203381 A1) shows multiple layers ferroelectric memory cells.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
01/25/2022
/HAN YANG/








	



,